       8:21-cv-00388-JD          Date Filed 06/02/21       Entry Number 15         Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                             ANDERSON/GREENWOOD DIVISION

James L. Wright,                                )                Case No.: 8:21-cv-0388-JD
                                                )
                         Petitioner,            )
                                                )
                   vs.                          )
                                                )                OPINION & ORDER
Warden of Edgefield FCI,                        )
                                                )
                         Respondent.            )
                                                )

        This matter is before the Court with the Report and Recommendation of United States

Magistrate Jacquelyn D. Austin (“Report and Recommendation”), made in accordance with 28

U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2) of the District of South Carolina. 1

Petitioner, James L. Wright (“Wright” or “Petitioner”), a federal prisoner brought this Petition for

a Writ of Habeas Corpus without the aid of counsel under 28 U.S.C. § 2241. (DE 1.) The Report

and Recommendation was filed on March 31, 2021, recommending the Petition be summarily

dismissed because Petitioner has not exhausted his administrative remedies. (DE 11.)

        The Petitioner filed no objections to the Report and Recommendation. In the absence of

objections to the Report and Recommendation, this Court is not required to give any explanation

for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). The

Court must “only satisfy itself that there is no clear error on the face of the record in order to accept




1
         The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-
71 (1976). The court is charged with making a de novo determination of those portions of the Report and
Recommendation to which specific objection is made. The court may accept, reject, or modify, in whole
or in part, the recommendation made by the magistrate judge or recommit the matter with instructions. 28
U.S.C. § 636(b)(1).


                                                    1
         8:21-cv-00388-JD      Date Filed 06/02/21     Entry Number 15       Page 2 of 3




the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

         After a thorough review of the Report and Recommendation and the record in this case,

the Court adopts the Report and Recommendation and incorporates it herein.

         It is, therefore, ORDERED that the petition for Writ of Habeas Corpus is denied, and the

petition is dismissed without prejudice and without requiring the Respondent to fail an answer or

return. Further, it is ORDERED that a certificate of appealability is denied because Defendant

has failed to make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2).

         IT IS SO ORDERED.




Greenville, South Carolina
June 2, 2021




                                                2
       8:21-cv-00388-JD        Date Filed 06/02/21       Entry Number 15        Page 3 of 3




                              NOTICE OF RIGHT TO APPEAL

       Petitioner is hereby notified that he has the right to appeal this order within sixty (60) days

from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                 3
